department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list er ke kk eek legend taxpayer a plan b ira c e investment firm d investment firm ex financial advisor f ke company g e dear this is in response to a request submitted on your behalf by your authorized representative by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representation have been submitted under penalties of perjury to support the ruling_request ' company g notified taxpayer a that her qualified on domestic_relations_order awarding hera code sec_401 account in plan b maintained by company g had been approved and a separate_account in plan b has been established in her name at - interest in her former husband's we of investment firm d at that time taxpayer a understood that she was required to remove the funds from plan b within 60-days of the notice taxpayer a then immediately notified financial advisor f with all the information necessary to complete a tax-free_rollover to ira c maintained with investment firm e financial advisor f was to send the required tax-free_rollover request to plan b taxpayer a continued to receive periodic statements for her account in plan b from financial advisor f taxpayer a inquired of financial advisor f each time she received a statement as to why the funds had not been rolled over on each occasion financial advisor f advised her that everything was being processed on financial advisor f told her that he had contacted investment firm d and that investment firm d considered her account separate from company g and that taxpayer a could leave her money in plan b financial advisor f then advised that she leave the money in plan b as of taxpayer a's funds remained in plan b - upon financial advisor f's receipt of the quarterly for taxpayer a's account in plan b he on statement of informed her that investment firm d had liquidated her account on allegedly a check payable to her had been issued for dollar_figure federal tax withholding of dollar_figure attention at investment firm e investment firm e denies ever receiving or processing this check and it was never cashed according to the records of investment firm d and had been sent to financial advisor f’s less taxpayer a contacted the company g participant service_center and she was informed that her account under plan b had indeed been liquidated and that the transaction could not be reversed because a form 1099r-distibutions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc had been generated however investment firm d agreed to issue a replacement check to replace the lost check issued on replacement check was issued or the on to taxpayer a the replacement check was deposited into ira c taxpayer a utilized other funds for the tax-withholding amount within days of the issuance of the replacement check based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of dollar_figure from plan b because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_402 of the code sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall ee of be taxable to the distributee in the taxable_year of the distributee in which distributed sec_72 of the code relating to annuities sec_402 of the code concerning rules applicable to rollovers from exempt trusts provides in part that if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that a qualified_trust means an employees’ trust described in sec_401 which is exempt from tax under sec_501 sec_402 of the code provides that an eligible_retirement_plan includes an individual_retirement_account described in sec_408 sec_402 of the code provides that the transfer must be made within days of receipt in general sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed subparagraph b of sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 or sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented indicates taxpayer a did not receive the plan b distribution check until after it was re-issued on on taxpayer a deposited this amount along with other funds to make up for the federal tax withholding into ira c therefore since taxpayer a’s rollover was timely within the meaning of sec_402 of the code taxpayer a does not require a waiver of the 60-day requiremen which was within days of wee of therefore pursuant to sec_402 of the code the service need not waive the 60-day rollover requirement with respect to the distribution of dollar_figure from plan b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to se t -ep ra t3 sincerely yours gann vi frances v sloan mandger employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce kk kak ke kee
